Title: To Benjamin Franklin from Jonathan Nesbitt, 8 November 1779
From: Nesbitt, Jonathan
To: Franklin, Benjamin


Sir
L’Orient Novr: 8th: 1779.
I have not had occasion to trouble your Excellency since I had the honor of receiving your Letter relative to Captain Conyngham.
The present serves to inclose a Bond for the purpose of obtaining a Commission or Letters of Marque for Arthur Kirk Commander of the Schooner Independance, lately arriv’d at Nantes from Baltimore, which I hope it will please your Excellency to grant, and forward under cover to Mr. Joshua Johnson at Nantes.— I remain with great respect. Sir Your most Obedt: Servt:
Jonatn: Nesbitt
 Notation: Jonat. Nesbit. L’Orient Nov. 8. 1779.
